Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 02/16/2021 in which claims 1-20 were presented for examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, a pocket flap, a removeable hem and sleeves, a first/second inner pocket panel, a gripping surface (in the interior of the garment and in the pocket) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US20050261113A1).  
Regarding Claim 1, Wilkinson discloses a garment with a storage hem band comprising (Fig 11): a front panel configured to cover a front part of a wearer's torso; a back panel configured to cover a back part of the wearer's torso (Fig 11); a hem band (Fig 11, Elastic bottom 124) connected to a lower edge of the front panel and a lower edge of the back panel, the hem band comprising: an elastic inner panel facing a wearer's body, an elastic outer panel, a closed bottom edge, a top edge and a body extending around a torso opening of the garment; and a storage pocket (Fig 11, pocket 126, ¶-67) formed between the elastic inner panel and the elastic outer panel of the hem band, the storage pocket having an entrance opening (Fig 11,Opening is at the zipper #128) extending along at least a portion of the hem band (See annotated Fig 1 below). 

    PNG
    media_image1.png
    378
    514
    media_image1.png
    Greyscale
Annotated Fig 1 of Wilkinson
Regarding Claim 2, Wilkinson discloses the limitation of claim 1 above as described, Wilkinson further teaches wherein the elastic inner panel and the elastic outer panel of the hem band are connected together at least at two connection points on the top edge (Fig 11- Elastic bottom 124).
Regarding Claim 3, Wilkinson discloses the limitation of claim 1 above as described, Wilkinson further teaches wherein the entrance opening is formed at the top edge of the hem band, on the elastic outer panel of the hem band, or on the elastic inner panel of the hem band (Fig 11, pocket 126, ¶-67).
Regarding Claim 4, Wilkinson discloses the limitation of claim 3 above as described, Wilkinson further teaches a fastener to close and open the entrance opening of the storage pocket (Fig 11, #128 zipper).
Regarding Claim 9, Wilkinson discloses the limitation of claim 1 above as described and Wilkinson further discloses a first inner pocket panel (Annotated Fig 2 below, a first inner pocket panel is inside the front panel of the pocket which is an interior side of the band as shown in broken lines) connected to an inner surface of the elastic inner panel of the hem band, wherein side edges and a bottom edge of the first inner pocket panel form a first inner pocket within the storage pocket. 
Regarding Claim 10, Wilkinson discloses the limitation of claim 1 above as described and Wilkinson further discloses a second inner pocket panel (Annotated Fig 2 below, a second inner pocket panel is inside the rear panel of the pocket which is an interior side of the band as shown in broken lines) connected to an inner surface of the elastic outer panel of the hem band, wherein all edge sides of the second inner pocket panel form a second inner pocket between an inner surface of the elastic outer panel and the second inner pocket panel, an entrance opening (Fig 11, #128) of the second inner pocket being formed at an outer surface of the elastic outer panel of the hem band.

    PNG
    media_image2.png
    380
    510
    media_image2.png
    Greyscale

Annotated Fig 2 of Wilkinson 
Regarding Claim 11, Wilkinson discloses the limitation of claim 10 above as described and Wilkinson further discloses a fastener (Fig 11, #128 zipper) to close and open the entrance opening of the inner pocket.
Regarding Claim 20, Wilkinson discloses the limitation of claim 1 above as described, further teaches the garment is a jacket, a pullover, a vest or a top (Fig 11, Top).
Claim Rejections - 35 USC § 102
Claims 1, 3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapuis (US20140373246A1).  
Regarding claim 1, Chapuis discloses a garment with a storage hem band comprising (Fig 11): a front panel configured to cover a front part of a wearer's torso; a back panel configured to cover a back part of the wearer's torso (Figs 1,3 and annotated Figure 3 below); a hem band (Annotated Fig 3 below) connected to a lower edge of the front panel and a lower edge of the back panel, the hem band comprising: an elastic inner panel facing a wearer's body, an elastic outer panel (¶-42 and ¶-62; line 4 and ¶-69; 40% elastane), a closed bottom edge, a top edge and a body extending around a torso opening of the garment ; and a storage pocket (Annotated Fig below) formed between the elastic inner panel and the elastic outer panel of the hem band, the storage pocket having an entrance opening (Annotated Fig 3 below) extending along at least a portion of the hem band. 

    PNG
    media_image3.png
    387
    723
    media_image3.png
    Greyscale

Annotated Fig 3 of Chapuis
Regarding Claim 3, Chapuis discloses the limitation of claim 1 above as described, Chapuis further teaches wherein the entrance opening is formed at the top edge of the hem band, on the elastic outer panel of the hem band, or on the elastic inner panel of the hem band (Annotated Fig 3 above).
Regarding Claim 20, Chapuis discloses the limitation of claim 1 above as described, further teaches the garment is a jacket, a pullover, a vest or a top (Figs 1,3,5; Jacket and Top). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US20050261113A1) in view of Fay (US 20150366280A1).
Regarding Claim 5, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to discloses wherein the storage pocket is divided into two or more pockets, the two or more pockets being adjacent one to the other along a length of the hem band.
Fay discloses wherein the storage pocket is divided into two or more pockets, the two or more pockets being adjacent one to the other along a length of the hem band (Fig 1-4, #52 pockets or pockets 28, 30 on the belt #2, Abstract).
Wilkinson and Fay are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing, hem band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson garment’s hem band to have the storage pocket divided into two or more pockets as taught by Fay in order to provide the support necessary to keep the garment or holster material from sagging (Abstract).
Regarding Claim 6, Wilkinson discloses the limitation of claim 5 above as described and Fay further discloses comprising a pocket flap (Fig 1, The strap #22 consider as a flap)  attached to the elastic inner panel along the top edge of the hem band (Strap #22 is coming out from the inner panel as it shown on Fig 1 behind opening #9 on Fig 1), the pocket flap covering the entrance opening to at least one of the two or more pockets (Strap #22 covers the entrance opening #9 when is attach to #24).   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US20050261113A1) in view of D'Alessandro (US 20110145980 A1).
Regarding Claim 7, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to disclose a pocket gripping surface formed on at least a portion of an inside surface of the storage pocket to reduce movement or bouncing of an item inserted into the storage pocket.
D'Alessandro discloses a garment having a pocket and a pocket gripping surface formed on at least a portion of an inside surface of the storage pocket to reduce movement or bouncing of an item inserted into the storage pocket (Fig 1-2A, ¶-08, 21; #120 non-slip liner/layer is made of friction resistance material such as synthetic rubber).
Wilkinson and D'Alessandro are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing, hem band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson garment’s pocket to have the teaching of D'Alessandro by having a pocket gripping surface formed on at least a portion of an inside surface of the storage pocket in order to friction resistance and allow a typical pocket item (e.g., a watch, keys, phone or wallet) to remain within the pocket. (¶-7).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US20050261113A1) in view of Schultz (US 20150040286 A1).
Regarding Claim 8, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to disclose a gripping surface formed on the elastic inner panel of the hem band on a surface facing the wearer.
Schultz discloses a garment with a gripping surface formed on the elastic inner panel of the hem band on a surface facing the wearer (¶- 79 and 90; a silicon grip coating).
Wilkinson and Schultz are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing, hem band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson garment to have the teaching of Schultz by having a pocket gripping surface formed on at least a portion of an inside surface of the storage pocket in order to prevent ridding up of the garment/band while doing activities (¶- 90).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US20050261113A1) in view of Abedinzadeh (CA2950664A1).
Regarding Claim 12, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to disclose the hem band is removably connected to the lower edge of the front panel and the lower edge of the back panel.
Abedinzadeh discloses the hem band is removably connected to the lower edge of the front panel and the lower edge of the back panel (Figs 10.3-10.4).
Wilkinson and Abedinzadeh are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing having hem bands. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson’s garment to have the hem band be removably connected as taught byAbedinzadeh in order to provide an option to keep the band on or remove from the garment as desired by a user which also allows various utilities for the hem band   
Regarding Claim 13, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to disclose the front panel and the back panel of the garment are removable from the hem band and packable in the storage pocket.
Abedinzadeh discloses the front panel and the back panel of the garment are removable from the hem band (Fig 10.2, removeable by snap and Velcro) and packable in the storage pocket (Fig 10.7, form a pocket using snaps and capable of storing a garment inside it, page 3 of PE2E translate). 
Wilkinson and Abedinzadeh are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing with a hem band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson garment to have the teaching of Abedinzadeh by having a removeable hem band and packable in the storage pocket in order to provide variety of options such as detaching or attaching the hem band from the garment as per user’s desire and the user is able to pack the garment in the storage or wear it on the body.  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US20050261113A1) in view of Tolton (US6052826A).
Regarding Claim 14, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to discloses wherein the front panel of the garment comprises a front panel outer water-resistant liner and a front panel inner liner, the front panel inner liner comprising a mesh engineered to match a body heat map.
Tolton discloses a front panel of the garment comprises a front panel outer water-resistant liner (#1 outer shell made of light weight and waterproof material) and a front panel inner liner, the front panel inner liner (#2 mesh-like inner liner) comprising a mesh engineered to match a body heat map (Col 1; lines 15-21).
Wilkinson and Tolton are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing; upper garment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson’s front panel of the garment to have the teaching of Tolton by having a front panel outer water-resistant liner and a front panel inner liner, the front panel inner liner comprising a mesh engineered in order to provide ventilation and to prevent moisture (sweat or rain) does not enter through the jacket. 
Regarding Claim 15, Wilkinson discloses the limitation of claim 1 above as described. However, Wilkinson fails to discloses wherein the back panel of the garment comprises a back panel outer liner and a back panel inner liner, the back panel inner liner comprising a mesh engineered to match a body heat map.
Tolton discloses wherein the back panel of the garment comprises a back panel outer liner (#1 outer shell made of light weight and waterproof material) and a back panel inner liner, the back panel inner liner (#2 mesh-like inner liner) comprising a mesh engineered to match a body heat map (Col 1; lines 15-21).
Wilkinson and Tolton are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing; upper garment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkinson’s back panel of the garment to have the teaching of Tolton by having a front panel outer water-resistant liner and a front panel inner liner, the front panel inner liner comprising a mesh engineered in order to provide ventilation through the jacket. 
Regarding Claim 16, Wilkinson discloses the limitation of claim 15 above as described and Tolton further discloses wherein the back panel outer liner extends over at least a portion of the back panel inner liner. It is noted that outer liner is on the outside of inner liner which extends over inner mesh liner. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis (US20140373246A1) in view of Tolton (US6052826A). 
Regarding Claim 17, Chapuis discloses the limitation of claim 1 above as described and Chapuis further teaches a pair of sleeves, however, Chapuis fails to discloses each of the pair of sleeves comprising a sleeve outer water-resistant liner and a sleeve inner liner, the sleeve inner liner comprising an engineered mesh.
Tolton discloses having a pair of sleeves, each of the pair of sleeves (Fig 3, #26 and #20) comprising a sleeve outer water-resistant liner and a sleeve inner liner, the sleeve inner liner comprising an engineered mesh (#1 outer shell made of light weight and waterproof material and #2 mesh-like inner liner provided in the jacket of Tolton which includes the sleeves area).
Chapuis and Tolton are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing; upper garment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chapuis’s sleeve to have the teaching of Tolton by having a sleeve outer water-resistant liner and a sleeve inner liner, the sleeve inner liner comprising an engineered mesh in order to provide ventilation and to prevent moisture (sweat or rain) does not enter through the jacket.
Regarding Claim 18, Chapuis as modified discloses the limitation of claim 17 above as described and Tolton further discloses wherein the sleeve outer liner of each of the pair of sleeves extends over at least a portion of the sleeve inner liner of each of the pair of sleeves. It is noted that outer liner is on the outside of inner liner which extends over inner mesh liner. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chapuis (US20140373246A1) in view of Tolton (US6052826A) and Heller (US6298485B1). 
Regarding Claim 19, Chapuis as modified discloses the limitation of claim 17 above as described. However, Chapuis as modified fails to disclose wherein each of the pair of sleeves is removably connected to the garment.
Heller discloses a garment having each of the pair of sleeves is removably connected to the garment (Figs 2-4, Abstract). 
Chapuis, Tolton and Heller are considered analogous art to the claimed invention because they are in the same field of invention; an article of clothing; upper garment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapuis’s garment to have removeable sleeves as taught by Heller in order to quickly and conveniently convert the garment depending on the outdoor temperature, weather conditions, riding conditions and the desired comfort of the wearer of the garment (Col 1; lines 37-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 20160143424 A1 by Stephens discloses a wearable elastic band including at least one pouch for holding an article. The band may be formed of a length of elastic material that is folded to have a first portion forming a rear pouch wall and a second portion forming a front pouch wall, the space between the first and second portions defining a pouch opening, and a third portion forming a flap that overlaps the pouch opening. The pouch has left and right sides defined by a tack stitch on each side. The pouch may be accessed by lifting the flap, which is stretchable. After a user places an item in the pouch, the flap is released to regain its initial configuration to form a cover over the opening and protect the item from inadvertently leaving the pouch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732   

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732